DETAILED ACTION
This action is pursuant to the claims filed on 03/29/2019. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is/are objected to because of the following informalities:  
Claim 2 line 12: “transversal direction” should read “transverse direction” to increase clarity.
Claim 7 line 3: omit the limitation “for substantially” to increase clarity of the claim.
Claim 7 line 4: “to define thickness” should read “to define a thickness”
  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/846,173 in view of Lindberg (U.S. PGPub No. 2007/0285868), Chen (U.S. PGPub No. 2005/0096556), and Juan (U.S. PGPub No. 2008/0139892).
Although the claims at issue are not identical, they are not patentably distinct from one another because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the reference application in view of Lindberg, Chen, and Juan to arrive at instant claims 1-20. Doing so would have been a obvious to one of ordinary skill in the art as a simple substitution of one well-known signal transmission portion or signal output terminal (signal transmission portion and signal output portion of reference application) for another well-known signal transmission portion and signal output terminal (disclosed in Lindberg, Chen, and Juan) to yield the predictable result of electrical components configured to couple to transfer signals from a subject to a control module or electronic device to arrive at any of claims 1-20.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 13 recites the limitation "the ECG signal collection electrode" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted to read “an ECG signal collection electrode”. 
Claim 14 recites the limitation "the signal output end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted to read “a signal output end”. 
Regarding claim 14, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites the limitation “a length comparable to the width” in line 2. This limitation is indefinite as because “comparable” is a subjective term and it would be unclear to one of ordinary skill in the art what length of the signal output terminal would satisfy as “comparable” to the width of another structure.
Claim 16 recites the limitation "the first longitudinal free end" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted to read “a first longitudinal free end of the first longitudinal end”. Claims 17-20 inherit this deficiency. 
Claim 16 recites the limitation “a pair of physiological signal collection electrodes … wherein the physiological signal collection electrode comprises …”. It is unclear which electrode of “the pair” of electrodes is being referred to in the above noted limitation. Furthermore, claim 16 recites “wherein the pair of physiological signal collection electrodes comprises a first signal 
Claim 17 recites the limitation “the conductive encapsulation”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted to read “the encapsulation” to provide proper antecedent basis to claim 16. Claims 18-20 inherit this deficiency. 
Claim 18 recites the limitation “the terminal receptacle comprises … an entry aperture on a lateral side of the receptacle to permit slide entry of the signal output terminal into the open channel along a longitudinal direction of the signal output terminal” followed by the limitation “wherein the receptacle comprises a strap passage aperture which permits passage of the strap but not passage of the signal output terminal in the longitudinal direction”. Claim 18 is indefinite as the above noted limitations contradict one another. It is unclear how the terminal receptacle has an entry aperture to permit slide entry of the signal output terminal and simultaneously has an aperture to permit passage of the strap but not passage of the signal output terminal. Parent claim 16 recites the first and second signal output terminal as encapsulating the respective first and second longitudinal ends of the extendable strap. Given this claimed structural relationship, the structure of the strap passage aperture and entry aperture of the terminal receptacle of the anchor terminal housing is unclear. For examination purposes, as best gleaned from the 
Claim 19 recites the limitation “the electronic device comprises a housing”. It is unclear of the above noted housing is attempting to claim antecedent basis to “a main housing” of the electronic device recited in claim 17 or if this limitation is attempting to claim a second distinct housing. For examination purposes, this limitation will be interpreted to read “the main housing”.
Claim 19 recites the limitation “the electronic device comprises … signal input receptacles on the housing”. It is unclear if the “signal input receptacles on the housing” are intended to claim antecedent basis to “a pair of anchoring terminals” of parent claim 17 or if the signal input receptacles are distinct structures from the pair of anchoring terminals. For examination purposes, as best gleaned from the applicant’s specification, the signal input receptacles will be interpreted to be the same structure as the pair of anchoring terminals.
Claim 20 recites the limitation “the signal collection electrode”. It is unclear what electrode is being referred to from parent claims 17 and 16. For examination purposes, this limitation will be interpreted to read “the pair of signal collection electrodes”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Lindberg (U.S. PGPub No. 2007/0285868).
Regarding claim 1, Lindberg teaches a physiological signal collection electrode (Fig 2a; [0045] disclosing ECG functionality) comprising a signal collection portion (Fig 2a electrode 15), a signal output terminal (installation zone 19) and a signal transmission portion interconnecting the signal collection portion and the signal output terminal (signal transmission conductor 14 interconnects electrode 15 and installation zone 19), 
wherein the signal collection portion comprises a signal collection pad (Fig 2a electrodes 15) and the signal transmission portion comprises a signal transmission pad (Fig 2a, surface of conductor 14 interpreted as transmission pad), wherein the signal collection portion and the signal transmission portion are integrally formed into an elongate and conductive electrode pad which extends in a longitudinal direction along a longitudinal axis (Fig 2a, electrodes 15, transmission conductor 14 form elongate & conductive electrode pad extending in a longitudinal direction); 
wherein the signal collection portion has a signal collection surface (Fig 2a, bottom surface of electrode 15) for making abutment contact with a signal surface (Fig 2a, electrode 15 configured for contact on a patient through openings 13 and 11) and the signal collection surface is parallel to the longitudinal axis (bottom surface of electrode 15 is parallel to longitudinal axis); 
and wherein the signal output terminal is parallel to the signal collection surface (Fig 2a, installation zone 19 extends parallel to bottom surface of electrode 15), extends transversely to the longitudinal axis (installation zone 19 extends transversely to longitudinal  and protrudes above the signal collection surface (Fig 2a, width of installation zone 19 at least partially protrudes above the bottom surface of electrode 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg.
Regarding claim 2, Lindberg further teaches wherein the signal transmission portion comprises an elongate bridge portion (Fig 2a, signal transmission conductor 14 has an elongate bridge portion connecting electrode 15 to installation zone 19) which is molded of a flexible and conductive material ([0057] transmission conductor 14 made of a flexible conductive material; examiner notes the “molded” limitation is a product-by-process limitation resulting in the same structural product (conductive and flexible) despite the prior art being made by a different process) and which has a substantially uniform thickness and/or a substantially uniform width along its length (transmission conductor 14 has uniform width and length), the length being defined in a direction parallel to the longitudinal axis and the width being defined in a direction orthogonal to the longitudinal axis and parallel to the signal collection surface (transmission conductor 14 has uniform width and length); 
wherein the elongate bridge portion has a first longitudinal end which is in abutment with the signal collection portion and a second longitudinal end which is in abutment with the signal output terminal (Fig 2a, first end of transmission conductor 14 abutted against electrode 15 and second end abutted against installation zone 19); wherein the second longitudinal end of the signal transmission portion is a signal output end portion (Fig 2a, second end of conductor 14 outputs signal from electrode 15 to installation zone 19).
The first embodiment of Lindberg fails to explicitly teach the signal output terminal forms a rigid or semi-rigid conductive encapsulation encapsulating the signal output end portion of the signal transmission portion, the conductive encapsulation extending in a transversal direction which is orthogonal to the longitudinal axis and parallel to the signal collection surface; and wherein the conductive encapsulation has a height comparable to or larger than the thickness of the bridge portion, the height being defined in a direction orthogonal to the signal collection surface and orthogonal to the longitudinal axis.
A second embodiment of Lindberg (Fig 7) teaches the signal output terminal (Fig 7 and [0093], ring structure 79) forms a rigid or semi-rigid conductive encapsulation encapsulating the signal output end portion of the signal transmission portion ([0093] and Fig 7, joint 730), the conductive encapsulation extending in a transversal direction which is orthogonal to the longitudinal axis and parallel to the signal collection surface (Fig 7, joint 730 has a dimension extending in a transverse direction as claimed); and wherein the conductive encapsulation has a height comparable to or larger than the thickness of the bridge portion (Fig 7, joint 730 has height comparable to bridge portion 74), the height being defined in a direction orthogonal to the signal collection surface and orthogonal to the longitudinal axis (Fig 7, joint 730 has height comparable to bridge portion 74). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal output terminal of the first embodiment in view of the second embodiment of Lindberg to incorporate the signal output terminal forming the semi-rigid conductive encapsulation to arrive at the device of claim 2. Doing so would be a simple substitution of one well-known signal output terminal (Fig 2a installation zone 19) for another well-known signal output terminal (Fig 7 ring structure 79) to yield the predictable result of a conductive member capable of collecting and outputting signals ([0093] disclosing embodiment where installation zone can comprise the ring structure 79).
Regarding claim 5, Lindberg further teaches wherein the signal transmission pad has a signal output end portion at a longitudinal end distal from the signal collection portion (Fig 2a, transmission conductor 14 has signal output end portion at portion connected to installation zone 19).
Lindberg fails to teach wherein the signal output terminal is formed as a transversely extending protuberance and has a thickness which is substantially higher than the thickness of the signal transmission pad or the thickness of the signal output end portion of the signal transmission pad.
The second embodiment of Lindberg (Fig 7) teaches the signal output terminal (Fig 7 and [0093], ring structure 79) is formed as a transversely extending protuberance (Fig 7, ring structure 79 extends transversely to transmission conductor 74) and has a thickness which is substantially higher than the thickness of the signal transmission pad or the thickness of the signal output end portion of the signal transmission pad (ring 79 has thickness greater than the transmission conductor 14 as shown by the conductor 14, joint 730 and contact 720 being positioned centrally on the thickness of ring 79). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal output terminal of the first embodiment in view of the second embodiment of Lindberg to incorporate the signal output terminal forming the semi-rigid conductive encapsulation to arrive at the device of claim 5. Doing so would be a simple substitution of one well-known signal output terminal (Fig 2a installation zone 19) for another well-known signal output terminal (Fig 7 ring structure 79) to yield the predictable result of a conductive member capable of collecting and outputting signals ([0093] disclosing embodiment where installation zone can comprise the ring structure 79).
Regarding claim 15, Lindberg teaches the device of claim 1 as stated above. 
The first embodiment of Lindberg fails to teach wherein the signal output terminal is a distributed signal output terminal having a length comparable to the width of the signal transmission pad or the signal collection pad.
However, the second embodiment (Fig 7) of Lindberg teaches wherein the signal output terminal (Fig 7 ring 79) is a distributed signal output terminal (ring 79 is distributed) having a length comparable to the width of the signal transmission pad or the signal collection pad (Fig 7, length of ring 79 is comparable to width of transmission conductor 74). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal output terminal of the first embodiment in view of the second embodiment of Lindberg to incorporate the signal output terminal forming the semi-.
Claims 3-4, 6-7, 8-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Chen (U.S. PGPub No. 2005/0096556).
Regarding claims 3-4, Lindberg teaches the device of claim 2 as stated above. 
Lindberg fails to teach wherein the conductive encapsulation has a C-shaped cross section along its length.
In related prior art, Chen teaches a similar physiological signal collection device (Fig 2, heart beat signal transmitter device 20 and belt 40)  wherein a similar conductive encapsulation (Fig 5, plates 35/33e with conductive internal component 341 encapsulates conductive fabric 41) has a C-shaped cross section along its length (Fig 5, cross-section shows a c-shape defined by walls of clamping plate 35 and bottom plate 33e); wherein the signal output terminal has a substantially uniform height along its length, the length being orthogonal to the longitudinal axis and parallel to the signal collection surface (Fig 5 height of plate 35/33e is substantially uniform along its length). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lindberg in view of Chen to incorporate the signal output terminal encapsulating the respective signal collection electrodes to arrive at the device of claims 3-4. Doing so would have been a simple substitution of one well-known signal output terminal construction (Lindberg, ring structure 79 with contact 720 and joints 730 for electrically coupling 
Regarding claims 6-7, Lindberg teaches the device of claim 1 as stated above. Lindberg further teaches wherein the signal transmission pad has a signal output end portion at a longitudinal end distal from the signal collection portion (Fig 2a, transmission conductor 14 has signal output end connected to installation zone 19), wherein the signal collection pad has a signal collection surface which is a body-facing surface or an inward-facing surface (Fig 2a, bottom surface of electrode 15) and a non-signal collection surface which is a non- body-facing surface or an outward-facing surface (Fig 2a, upper surface of electrode 15), 
Lindberg fails to teach wherein the signal output terminal projects above and below the signal collection pad.
In related prior art, Chen teaches a similar physiological signal collection device (Fig 2, heart beat signal transmitter device 20 and belt 40) wherein a similar signal output terminal (Fig 2 and 4 and [0031], body 30 carrying PC board and signal transmitter) projects above and below the signal collection pad (Fig 5, body 30 projects above and below conductive fabric 41; [0029] discloses conductive fabric functioning as a signal collection pad) wherein the signal output terminal projects from a first height above the inward-facing surface (Fig 5, body 30 projects a height above upper surface of conductive fabric 41) and a second height below the outward-facing surface for substantially (body 30 projects a height above upper surface of conductive fabric 41), the first height and the second height cooperating to define thickness of the signal output terminal (first and second heights of body 30 define a thickness of body 30). Therefore it would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 8, the Lindberg/Chen combination teaches the device of claim 7 as stated above. 
Chen further teaches wherein the first and second height appear to be substantially equal (Fig 5, first and second heights of body at the longitudinal center appear to be substantially equal to one another). 
Lindberg/Chen discloses substantially all the limitations of the claim(s) except the explicit disclosure that the first and second heights are equal.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the first and second heights as equal, since applicant has not disclosed that an equal height between the first and second height solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a first or second height that is unequal to one another. 
Regarding claim 9, Lindberg/Chen combination teaches the device of claim 8 as stated above. 
Chen further teaches wherein the thickness of the signal output terminal (Fig 2 body 30) is substantially higher than the thickness of the signal transmission pad or the thickness of the signal output end portion of the signal transmission pad (Fig 5, body 30 pis substantially more thick than the thickness of conductive fabric 41; [0029] discloses conductive fabric functioning as a signal collection pad). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal output terminal of Lindberg in view of Chen to incorporate the signal output terminal of Chen comprising a PC board for signal transmission such that the terminal projects above and below the signal collection pad to arrive at the device of claim 9. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known signal transmission terminal (Lindberg installation zone 19) for another well-known signal transmission terminal (Chen, body 30) to yield the predictable result of a terminal for outputting signals collected from a signal collection surface.
Regarding claim 14, Lindberg teaches the device of claim 1 as stated above. 
Lindberg fails to teach wherein the signal output terminal is formed as a clamp, for example, a C-clamp, and clamps on the signal output end of the signal transmission pad.
In related prior art, Chen teaches a similar physiological signal collection device (Fig 2, heart beat signal transmitter device 20 and belt 40)  wherein the signal output terminal is formed as a clamp, for example, a C-clamp, and clamps on the signal output end of the signal transmission pad (Fig 5, plates 35/33e with conductive internal component 341 define signal output terminal with a c-shape defined by walls of clamping plate 35 and bottom plate 33e). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lindberg in view of Chen to incorporate the signal output terminal encapsulating the respective signal collection electrodes to arrive at the device of claim 14. Doing so would have been a simple substitution of one well-.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Chen (U.S. PGPub No. 2005/0096556) as applied to claim 8, and in further view of Juan (U.S. PGPub No. 2008/0139892).
Regarding claims 10-13, the Lindberg/Chen combination teaches the device of claim 8 as stated above. Lindberg/Chen further teach wherein the signal output terminal comprises a hollow elongate member (Chen, Fig 2/4, bottom plate 33e and clamping plate 35 define a hollow interior component to receive conductive member 41).
Lindberg/Chen fail to teach wherein the signal output terminal comprises a hollow elongate conductive member containing the features of claims 10-12.
In related prior art, Juan teaches a similar physiological measurement device (Fig 1, device 1) wherein a similar signal output terminal (Fig 2, electronic device 20) comprises a hollow elongate conductive member (Fig 2, buckling groove 21 disclosed as conductive in [0021]), and the hollow elongate conductive member comprises an output end receptacle (Fig 2, outer surface of groove 21 defines output end receptacle) for receiving the output end of the signal transmission pad (Fig 2, outer surface of groove 21 configured to receive buckle 11 of conductive strip 12); and wherein the output end receptacle has an elongate interior compartment and an elongate entry aperture in abutment with the elongate interior compartment (Fig 2, groove 21 has elongated interior compartment abutted to elongated entry , and the entry aperture is to provide an entry for the output end of the signal transmission pad to enter into the interior compartment (Fig 2, outer surface of groove 21 configured to receive buckle 11 of conductive strip 12); wherein the signal output terminal extends along a transversal direction to define its width (Fig 2 electronic device 20 extends in a transverse direction of longitudinal axis to define width), and the interior compartment is a through slot extending through the width of the signal output terminal (Fig 2, groove 21 defines through slot extend through width of electronic body 20); wherein the signal output terminal includes upper and lower elongate interior walls which cooperate to define upper and lower limits of the elongate interior compartment (Fig 2, groove 21 of electronic body 20 has upper and lower elongate walls to define upper and lower limits of its interior compartment), and wherein the upper and lower elongate interior walls are to function as distributed signal input surfaces for receiving signals from the signal transmission pad ([0021] defines interior of groove as being installed as a conductive body (i.e., the upper and lower interior walls function as a distributed signal input surface); wherein the signal output terminal has an outer boundary and includes an exterior boundary wall which defines the outer boundary (Fig 2, buckle 11 has outer boundary defined by exterior boundary wall), and wherein the exterior boundary wall defines a distributed signal output surface of the ECG signal collection electrode (Fig 2, exterior boundary of buckle 11 defines a distributed signal output surface to output said signal to the distributed signal input surface of groove 21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lindberg in view of Chen and Juan to incorporate the signal output terminal of Juan comprising a hollow elongate conductive member and output end receptacle having an elongate interior compartment to arrive at the device of claims 10-13. .
Claims 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg view of Juan (U.S. PGPub No. 2008/0139892).
Regarding claim 16, Lindberg teaches a physiological signal collection apparatus (Fig 2a) comprising a pair of physiological signal collection electrodes mounted on the strap (Fig 2a, electrodes 15), wherein the physiological signal collection electrode comprises (Fig 2a; [0045] disclosing ECG functionality) comprising a signal collection portion (Fig 2a electrode 15), a signal output terminal (installation zone 19) and a signal transmission portion interconnecting the signal collection portion and the signal output terminal (signal transmission conductor 14 interconnects electrode 15 and installation zone 19), 
wherein the signal collection portion comprises a signal collection pad (Fig 2a electrodes 15) and the signal transmission portion comprises a signal transmission pad (Fig 2a, surface of conductor 14 interpreted as transmission pad), wherein the signal collection portion and the signal transmission portion are integrally formed into an elongate and conductive electrode pad which extends in a longitudinal direction along a longitudinal axis (Fig 2a, electrodes 15, transmission conductor 14 form elongate & conductive electrode pad extending in a longitudinal direction); 
wherein the signal collection portion has a signal collection surface (Fig 2a, bottom surface of electrode 15) for making abutment contact with a signal surface (Fig 2a, electrode 15 configured for contact on a patient through openings 13 and 11) and the signal collection surface is parallel to the longitudinal axis (bottom surface of electrode 15 is parallel to longitudinal axis); 
and wherein the signal output terminal is parallel to the signal collection surface (Fig 2a, installation zone 19 extends parallel to bottom surface of electrode 15), extends transversely to the longitudinal axis (installation zone 19 extends transversely to longitudinal axis) and protrudes above the signal collection surface (Fig 2a, width of installation zone 19 at least partially protrudes above the bottom surface of electrode 15); wherein each of the first and second signal collection electrodes is a physiological signal collection electrode having the signal collection portion (Fig 2a, both electrodes 15 have signal collection portion), the signal transmission portion and the signal output terminal (Fig 2a, both electrodes 15 have transmission conductor 14 and output terminal at installation zone 19).
Lindberg fails to teach an extendable strap having a first longitudinal end and a second longitudinal end which is distal from the first longitudinal free end; wherein the pair of physiological signal collection electrodes comprises a first signal collection electrode having a first signal output terminal encapsulating the first longitudinal end and a second signal collection electrode having a second signal output terminal encapsulating the second longitudinal end; the signal output terminal of the first signal collection electrode being the first signal output terminal and the signal output terminal of the second signal collection electrode being the second signal output terminal.
In related prior art, Juan teaches a similar physiological signal collection device (Fig 1, physiological measurement device 1) comprising an extendable strap having a first longitudinal end and a second longitudinal end which is distal from the first longitudinal free end (Fig 1, first and second end of strip 10 connected to electronic device 20; ends are free when disconnected from electronic device 20); wherein the pair of physiological signal collection electrodes (Fig 2, conductive fabric 12 on each side of device 20) comprises a first signal collection electrode having a first signal output terminal encapsulating the first longitudinal end (Fig 2, buckle 11 and corresponding block (unlabeled) encapsulating conductive fabric 12) and a second signal collection electrode having a second signal output terminal encapsulating the second longitudinal end (Fig 2, buckle 11 and corresponding block (unlabeled) encapsulating conductive fabric 12); the signal output terminal of the first signal collection electrode being the first signal output terminal and the signal output terminal of the second signal collection electrode being the second signal output terminal (Fig 2, body 20 has first and second signal output terminals on each side). 
Regarding claim 17, the Lindberg/Juan combination teaches the device of claim 16 as stated above. 
Juan further teaches wherein the conductive encapsulation has a C-shaped cross section along its length (Fig 2, conductive fabric 12 feeds into encapsulation block of buckle 11 to define a c-shaped cross section along its length; modified Fig 2 below shows the cross-sectional line on the left and the c-shaped portion of the cross-section on the right); and/or wherein the conductive encapsulation has a G-shaped cross section at a fastening location along its length; and wherein the first and second signal output terminals are physically connected to an electronic device (Fig 2, electronic device 20), the electronic device having a main housing (Fig 2, electronic device 20 has main housing) and a pair of anchoring terminals (Fig 2, grooves 21); wherein the pair of anchoring terminals comprises a first anchoring terminal on a first side of the main housing and a second terminal on a second side of the main housing (Fig 2, grooves 21), the first and second anchoring terminals being on opposite longitudinal sides of the main housing (grooves 21); wherein the anchoring terminals and the signal output terminal cooperate to form a snap-fit mechanical latch and electrical signal contacts (Fig 2, groove 21 and buckle 11 form a snap-fit latch and electrical signal contacts between conductive fabric 12 and electronic device 20). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lindberg in view of Juan to incorporate the extendable strap and the first and second signal output terminal encapsulating the respective signal collection electrodes to arrive at the device of claim 17. Doing so would have been a simple substitution of one well-known signal output terminal construction (Lindberg, installation zone 19 for electrically coupling to transmission conductor 14) for another well-known signal output 

    PNG
    media_image1.png
    586
    593
    media_image1.png
    Greyscale

Regarding claim 19, the Lindberg/Juan combination teaches the device of claim 17 as stated above.
Juan further teaches wherein the electronic device comprises a housing (Fig 2, housing of electronic device 20) and signal input receptacles on the housing (Fig 2, grooves 21), wherein the signal input receptacles are adapted for closely fitted reception of the signal output terminals of the first signal collection electrode and the second signal collection electrode (Fig 2, grooves 21 adapted to fit buckles 11), and wherein each one of the signal input receptacles comprises a signal input terminal exposed inside the signal input receptacles ([0021], interior of grooves 21 installed with conductive body) such that when the signal output terminals of the first signal collection electrode and the second signal collection electrode are securely received inside the signal input receptacles, a signal transfer path from the signal collection apparatus and the electronic apparatus is formed to facilitate transfer of collected physiological signals to the electronic device ([0021], coupling of grooves 21 with buckles 11 secures signal transfer path of collected physiological signals ). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lindberg in view of Juan to incorporate the extendable strap and the first and second signal output terminal encapsulating the respective signal collection electrodes to arrive at the device of claim 19. Doing so would have been a simple substitution of one well-known signal output terminal construction (Lindberg, installation zone 19 for electrically coupling to transmission conductor 14) for another well-known signal output terminal construction (Juan, buckle 11 with corresponding encapsulation blocks) to yield the predictable result of transmitting a collected signal to an output terminal for further processing of said signal.

Regarding claim 20, the Lindberg/Juan combination teaches the device of claim 17 as stated above. Lindberg further teaches wherein the signal collection electrode is an ECG signal collection electrode ([0045]).
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg view of Juan as applied to claim 17, and in further view of Chen.
Regarding claim 18, 
Juan further teaches wherein the anchoring terminal comprises an anchor terminal housing which defines a terminal receptacle (Fig 2 housing defined by external walls of groove 21, receptacle defined as internal walls of groove 21), the terminal receptacle comprises an open channel for reception of the signal output terminal (Fig 2, interior space of groove 21) and an entry aperture on a lateral side of the receptacle to permit slide entry of the signal output terminal into the open channel along a longitudinal direction of the signal output terminal (Fig 2, buckles 11 are permitted for slide entry into grooves 21), wherein the receptacle comprises exposed resilient electrical contacts for making direct electrical connection between the output terminal and electronic circuitry inside the main housing ([0021] interior of grooves 21 installed with conductive body), wherein the receptacle comprises a strap passage aperture which permits passage of the strap but not passage of the signal output terminal in the longitudinal direction. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lindberg in view of Juan to incorporate the extendable strap and the first and second signal output terminal encapsulating the respective signal collection electrodes to arrive at the device of claim 17. Doing so would have been a simple substitution of one well-known signal output terminal construction (Lindberg, installation zone 19 for electrically coupling to transmission conductor 14) for another well-known signal output terminal construction (Juan, buckle 11 with corresponding encapsulation blocks) to yield the predictable result of transmitting a collected signal to an output terminal for further processing of said signal.
Lindberg/Juan fail to teach a strap passage aperture which permits passage of the strap but not passage of the signal output terminal in the longitudinal direction.
In related prior art, Chen teaches a similar anchoring terminal defining a terminal receptacle (Fig 5, plate 35 and bottom plate 33e define anchoring terminal to anchor conductive fabric 41) wherein a strap passage aperture permits passage of the strap (Fig 5, plate 35 defines strap passage aperture for strap 41). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lindberg in view of Juan and Chen to incorporate a strap passage aperture within the anchoring terminal to arrive at the device of claim 19. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable advantage of providing a signal output terminal with an opening to receive a strap of a signal transmission portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794